Name: 73/152/ECSC: Commission Decision of 23 May 1973 obliging undertakings of the steel industry to publish schedules of transport charges for routes involving intra- Community sea links
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  iron, steel and other metal industries;  organisation of transport;  maritime and inland waterway transport
 Date Published: 1973-06-28

 Avis juridique important|31973D015273/152/ECSC: Commission Decision of 23 May 1973 obliging undertakings of the steel industry to publish schedules of transport charges for routes involving intra- Community sea links Official Journal L 172 , 28/06/1973 P. 0020 - 0021 Greek special edition: Chapter 07 Volume 1 P. 0215 Spanish special edition: Chapter 08 Volume 2 P. 0035 Portuguese special edition Chapter 08 Volume 2 P. 0035 COMMISSION DECISION of 23 May 1973 obliging undertakings of the steel industry to publish schedules of transport charges for routes involving intra-Community sea links (73/152/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Articles 2 to 5, 60 and 95 (1) and (2) thereof; After consulting the Consultative Committee and with the unanimous agreement of the Council of Ministers; Whereas one result of the enlargement of the Common Market by the accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland will be that a considerable volume of intra-Community trade in iron and steel products will be carried on by sea; Whereas the introduction of a system for the publication of intra-Community sea freight rates under Article 70 of the Treaty will call for a detailed study of the special problems of sea transport within the enlarged Community ; whereas this introduction will take some time; Whereas, on the other hand, it appears necessary, after the accession of the new States, to introduce a system to enable producers and buyers of iron and steel products to be informed of the cost of sea transport where this is arranged by the seller ; whereas this aim can be achieved by obliging iron and steel undertakings in the enlarged Community to publish sea freight schedules in their price lists when they take in hand the transport; Whereas, however, publication of a schedule of transport charges does not take away the buyer's right to take in hand himself the transport of the products he has bought; Whereas there is cause to oblige the undertakings of the iron and steel industry to invoice the schedules of transport charges which they have published ; whereas the means of publishing and applying the sea-freight schedules must be laid down; Whereas respect for the obligation to publish and apply the sea-freight schedules must be ensured ; whereas the Decision consequently provides for the application of the sanctions mentioned in Article 64 of the Treaty in the event of infringement of the provisions of this Decision; Whereas the provisions of Article 5 of the Treaty assign to the Community, among other things, the task of ensuring the establishment, the maintenance and the observance of normal conditions of competition ; whereas, to this end, the publication and application of sea-freight schedules are necessary until maritime freight rates can be published as provided for under Article 70 of the Treaty ; whereas the obligation to publish and apply such schedules is not expressly provided for by the Treaty ; whereas this obligation consequently represents a case not provided for in the Treaty in the sense of Article 95 (1) and (2); HAS ADOPTED THIS DECISION: Article 1 The undertakings of the Iron and Steel industry which sell iron and steel products in the Common Market under Article 81 of the ECSC Treaty to destinations which involve carriage by sea are required to publish sea-freight schedules for their main trade routes. The undertakings may satisfy this obligation by publishing schedules of transport charges from basing point to sea-port of unloading. Article 2 1. The sea freight schedules shall include handling charges in the port of loading, sea freight, port dues in the ports of loading and unloading, and insurance. If the schedules published contain other factors these must be specified. 2. If the undertakings choose to publish sea-freight schedules from basing point to the sea-port of unloading, these schedules shall include, in addition to the factors mentioned in paragraph 1 of this Article, the transport charges up to the port of loading. 3. The schedules may relate to a specific sea-port or to various sea-ports grouped in a limited geographical area having special characteristics. 4. The freight schedules may be drawn up by main categories of products and by tonnage groups. 5. The undertakings must ensure that the schedules which they publish reflect as exactly as possible the real costs involved. Article 3 The undertakings which take in hand the transport of their products must invoice this transport according to the conditions of the schedules published. Article 4 1. The schedules of transport charges shall apply not earlier than two clear days after being addressed to the Commission. 2. The schedules of transport charges must be communicated by the undertakings, upon request, to anyone interested. 3. The Commission may decide to circulate them itself. Article 5 1. The undertakings and their selling agencies shall require middlemen, according to Article 8 of Decision 30/53, to respect the rules set out in Article 3 above. 2. The undertakings shall be held liable for any infringements of these rules by their middlemen. Article 6 In the event of infringement of the rules of this Decision by an undertaking, the provisions of Article 64 of the Treaty shall apply. Article 7 This Decision shall come into force on 1 June 1973. Done at Brussels, 23 May 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI